EXAMINER’S AMENDMENT
RE: Gouda et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Shintaro Yamada on Nov. 24, 2021.
The application has been amended as follows: 

Amendments to the Claims
1. (Currently Amended) A test support method for supporting the prediction of pathological complete response (pCR) to preoperative therapy in a breast cancer patient by using a breast cancer tissue section collected from the 
Step [1]: A step of acquiring a fluorescence image of the breast cancer tissue section, wherein the fluorescence image shows bright spots of fluorescent nanoparticles labeling two or more kinds of breast cancer-related proteins including at least HER2; 
Step [2]: A step of acquiring, on the basis of the bright spots of the fluorescence image, a plurality of indexes, wherein numerical value(s) representing the expression level(s) of the breast cancer-related protein(s) are acquired as a first of the indexes, a histogram based on the expression level(s) per cell is prepared as a second of the indexes, and a ratio of HER2 expression level/an expression level of a breast cancer protein other than HER2 is calculated as a third of the indexes ; and 
Step [3]: A step of acquiring information for predicting pCR by performing an analysis which comprises a combination of (a) comparing the numerical value(s) with prescribed threshold {00610008 12value(s), (b) classifying the distribution pattern of the histogram into one of four distribution patterns: (A) a distribution pattern having a peak at the number of the bright spots = 0; (B) a unimodal distribution pattern in which the peak is shifted to a right; (C) a bimodal or 
 
2. (Rejoined, Currently Amended) The test support method according to claim 1, wherein 

The step [2] comprises acquiring, on the basis of the bright spots of the fluorescence image, numerical values representing the expression levels of each of the two or more kinds of breast cancer-related proteinsthe first of the indexes


3. (Canceled)  

4. (Canceled)  
  
5. (Rejoined, Currently Amended) The test support method according to claim 2, wherein 
The step [1] comprises acquiring a fluorescence image of the breast cancer tissue section, which fluorescence image shows bright spots of fluorescent nanoparticles labeling HER2[[,]] and HER1, or HER2 and HER3, 
The step [2] comprises acquiring numerical values representing the expression levels of each of HER2[[,]] and HER1, or HER2 and HER3 on the basis of the bright spots of the fluorescence image and calculating, as the third of the indexes, of of 
The step [3] comprises acquiring information for predicting pCR by performing an analysis which comprises comparing 

6. (Currently Amended) The test support method according to claim 1[[4]], wherein the analysis comprises (a) comparing the numerical value representing the expression level of HER2 with the 

7. (Rejoined, Previously Presented) The test support method according to claim 2, wherein, in the step [1], the two or more kinds of breast cancer- related proteins including at least HER2 are labeled on a single breast cancer tissue section with two or more colors of fluorescent nanoparticles that correspond to the respective proteins.  

8. (Canceled) 

9. (Rejoined, Previously Presented) The test support method according to claim 5, wherein, in the step [1], the two or more kinds of breast cancer- related proteins including at least HER2 are labeled on a single breast cancer tissue section with two or more colors of fluorescent nanoparticles that correspond to the respective proteins. {00610008 15  

10. (Previously Presented) The test support method according to claim 6, wherein, in the step [1], the breast cancer-related proteins including at least HER2 are labeled on a single breast cancer tissue section with two or more colors of fluorescent nanoparticles that correspond to the respective proteins.  

11. (Canceled)


Rejoinder
2.	Claims 2, 5, 7 and 9 were previously withdrawn from consideration as a result of a species election.  Pursuant to the procedures set forth in MPEP § 821.04(a), the species election, as set forth in the Office action mailed on 9/20/2019, is hereby withdrawn and claims 2, 5, 7 and 9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 


REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
All rejections set forth in the Final office action mailed on 4/2/2021 are withdrawn in view of applicant’s amendments to the claims and the examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HONG SANG/
Primary Examiner, Art Unit 1643